ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
ECC-RMA, LLC                                 )      ASBCA No. 60005
                                             )
Under Contract No. W912PL-10-D-0037          )

APPEARANCE FOR THE APPELLANT:                       Richard B. Oliver, Esq.
                                                     Pillsbury Winthrop Shaw Pittman LLP
                                                     Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Los Angeles

           OPINION BY ADMINISTRATIVE JUDGE ROBERT T. PEACOCK

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$681,000. This amount is inclusive of interest. No further interest shall be paid.

      Dated: 4 January 2017




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur

                                                    1tr:SC
                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Vice Chairman                             Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of
the Armed Services Board of Contract Appeals in ASBCA No. 60005, Appeal of
ECC-RMA, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2